Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1, 4, 11, and 20 are amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of identifying an undecided code corresponding to a CUI, determining a state of a CUI for a value set, and providing a hint for the undecided code, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the hinting engine language, identifying, determining, and providing in the context of this claim encompasses a mental process of the user recognizing CUI and determining codes are ambiguous or not with respect to a value set.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 12, reciting particular aspects of how determining the state of a CUI is positive may be performed in the mind but for recitation of generic computer components; such as claims 6 and 15, reciting particular aspects of how determining the state of a CUI is negative may be performed in the mind but for recitation of generic computer components; such as claim 9, reciting particular aspects of how determining the state of a CUI is ambiguous may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of hinting engine, user interface, and prompting a user amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying an undecided code and determining a state of a CUI for a value set amounts to mere data gathering, recitation of providing a hint for the undecided code amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 7, 10, 13-14, 16-17, and 19, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as providing a hint for the undecided code, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a state of a CUI for a particular value set, assigning the undecided code to the CUI, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-5, 7-8, 10, 13-14, 16-17, and 19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3, 7, 10, 13-14, 16-17, 19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4-5, 8, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (U.S. Publication No. 2013/0086069).
As per claim 1, Phillips teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the 
-automatically identifying, at a hinting engine an undecided code corresponding to a CUI for a particular value set, the undecided code corresponding to the CUI provided in a user interface (Phillips: para. 110; Codes from two or more code schemes are identified.);
-automatically determining, at the hinting engine, a state of a CUI for the particular value set, the state indicated by included codes, excluded codes, and ambiguous codes corresponding to the CUI with respect to the particular value set, the state of the CUI for the particular value set provided in the user interface (Phillips: para. 111; A probability that the two codes from the list are a match between the schemes is determined.); 
-automatically providing, at the hinting engine, a hint for the undecided code, via the user interface, the hint based on the state of the CUI and informing the user, via the user interface, that the code is inherently ambiguous with respect to the particular value set (Phillips: para. 112-116; The user is provided with a matrix or visual graphic representation showing the possible matches and for the user to select or modify the possible matches.); and
-based on a selection made by the user, via the user interface, assigning the undecided code corresponding to the CUI to the particular value set (Phillips: para. 115-116; A user can confirm a match or modify the match.).
As per claim 2, the media of claim 1 is as described.  Phillips further teaches further comprising determining the state of the CUI for the particular value set is positive (Phillips: para. 34)
As per claim 3, the media of claim 2 is as described.  Phillips further teaches wherein the hint prompts the user to include the undecided code for the particular value set (Phillips: para. 115).
As per claim 4, the media of claim 2 is as described.  Phillips further teaches wherein the state of the CUI being positive indicates all codes corresponding to the CUI are included codes (Phillips: para. 112).
As per claim 5, the media of claim 2 is as described.  Phillips further teaches wherein the state of the CUI being positive indicates at least one code corresponding to the CUI is an included code (Phillips: para. 112-114).
As per claim 6, the media of claim 1 is as described.  Phillips further teaches further comprising determining the state of the CUI for the particular value set is negative (Phillips: para. 34).
As per claim 7, the media of claim 6 is as described.  Phillips further teaches wherein the hint prompts the user to exclude the undecided code for the particular value set (Phillips: para. 112-115).
As per claim 8, the media of claim 6 is as described.  Phillips further teaches wherein the state of the CUI being negative indicates all codes corresponding to the CUI are excluded codes (Phillips: para. 112-115).
As per claim 9, the media of claim 1 is as described.  Phillips further teaches further comprising determining the state of the CUI for the particular value set is ambiguous (Phillips: para. 34)
As per claim 10, the media of claim 6 is as described.  Phillips further teaches wherein the hint prompts the user to review the undecided code for the particular value set (Phillips: para. 115).
Claims 11-12 recite substantially similar limitations as those already addressed in claims 1-2, and, as such, are rejected for similar reasons as given above.
As per claim 13, the media of claim 12 is as described.  Phillips further teaches wherein the hint prompts the user to accept the included code for the particular value set (Phillips: para. 115-116).
As per claim 14, the media of claim 12 is as described.  Phillips further teaches wherein the hint prompts the user to review the excluded code for the particular value set (Phillips: 115-116).
Claim 15 recite substantially similar limitations as those already addressed in claim 6, and, as such, are rejected for similar reasons as given above.
As per claim 16, the method of claim 15 is as described.  Phillips further teaches wherein the hint prompts the user to review the included code for the particular value set (Phillips: para. 115-116).
As per claim 17, the method of claim 15 is as described.  Phillips further teaches wherein the hint prompts the user to accept the excluded code for the particular value set (Phillips: para. 115-116).
As per claim 18, the method of claim 11 is as described.  Phillips further teaches further comprising determining the hint is different from a selection made by the user (Phillips: para. 115-116)
Claims 19-20 recite substantially similar limitations as those already addressed in claims 10 and 1, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claim is directed to generating and causing display of GUI that displays particular outputs from a hinting engine informing the user when an undecided code corresponding to a CUI for a particular value set is inherently ambiguous with respect to the particular value set.  Examiner states that generating and displaying data are functions done by a computer in its generic manner.  The abstract idea of determining an undecided code to a value set being implemented on a generic computing device is not integrating it into a practical application.
Applicant argues that the claim provides a practical application because the GUI that is generated and displayed specifically provides output from the hinting engine.  Examiner states that Some of the claims require various databases and processors, which are in the physical realm of things.  But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  Applicant does not assert that there is any unconventional use of a computer, and the use of conventional computer components to perform conventional steps to implement an abstract idea has repeatedly been found to not make an abstract idea patent eligible. See Alice, 573 U.S. at 217-18 (Instructing one to “apply” an abstract idea and reciting 
Applicant argues that similar to Core Wireless, the present claims limit the data that is displayed.  Examiner disagrees.  Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed.  The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.”  This claim limitation restrains the type of data that can be displayed in the summary window.  Finally, the claim recites that the summary window “is displayed while the one or more applications are in an unlaunched state,” a requirement that the device applications exist in a particular state.  These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The specification in Core Wireless further discloses an improved user interface for electronic devices, particularly those with small screens; teaching that the prior art interfaces had many deficits related to the efficient functioning of the computer.  Examiner is unable to find any support within the specification regarding the claimed improvement of saving memory resources and presenting the information more efficiently.
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that Phillips does not teach or suggest “informing the user, via the user interface, that the code is inherently ambiguous with respect to the particular value set.”  Examiner disagrees.  Phillips teaches possible matches organized by probability on the matrix, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al. – U.S. Publication No. 2018/0082032
Boloor et al. – U.S. Publication No. 2016/0019299
Devarakonda et al. – U.S. Publication No. 2015/0356270
Tymoshenko et al. – U.S. Publication No. 2013/0066903
Pradeep K. Sinha; Gaur Sunder; Prashant Bendale; Manisha Mantri; Atreya Dande, "Unified Medical Language System," in Electronic Health Record: Standards, Coding Systems, Frameworks, and Infrastructures , IEEE, 2013, pp.145-152, doi: 10.1002/9781118479612.ch16.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626